             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 1 of 15 Page ID #:317



                  1 Jeremy S. Johnson, State Bar No. 214989
                    jjohnson@bremerwhyte.com
                  2 Benjamin Price, State Bar No. 267400
                    bprice@bremerwhyte.com
                  3 Courtney M. Serrato, State Bar No. 311141
                    cserrato@bremerwhyte.com
                  4 BREMER WHYTE BROWN & O’MEARA LLP
                    20320 S.W. Birch Street
                  5 Second Floor
                    Newport Beach, California 92660
                  6 Telephone: (949) 221-1000
                    Facsimile: (949) 221-1001
                  7
                    Attorneys for Defendants,
                  8 Chou Team Realty, LLC, a California limited
                    liability company, Sean Cowell, an individual,
                  9 Thomas Chou, an individual, Mikael Van Loon, an
                    individual
                 10
                 11                                    UNITED STATES DISTRICT COURT
                 12                                   CENTRAL DISTRICT OF CALIFORNIA
                 13
                 14 Erica Reiners, individually and on behalf        )   Case No. 2:20-cv-06587-JVS-ADS
                    of all others similarly situated,                )
                 15                                                  )   Judge: Hon. James V. Selna
                                  Plaintiffs,                        )
                 16                                                  )   DEFENDANT MIKAEL VAN
                            vs.                                      )   LOON’S ANSWER TO
                 17                                                  )   COMPLAINT
                    Chou Team Realty, LLC d/b/a                      )
                 18 MonsterLoans, a California limited               )   Complaint Filed: July 23, 2020
                    liability company, Lend Tech Loans, Inc.,        )
                 19 a California corporation, Sean Cowell, an        )
                    individual, Thomas Chou, an individual,          )
                 20 Mikael Van Loon, an individual, Jawad            )
                    Nesheiwat, an individual, and Eduardo            )
                 21 Martinez, an individual,                         )
                                                                     )
                 22                          Defendants.             )
                                                                     )
                 23
                 24                Defendant Mikael Van Loon (“Van Loon”), through counsel, hereby answers
                 25 Plaintiff’s Class Action Complaint and Jury Demand (the “Complaint”) and states as
                 26 follows:
                 27 / / /
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 2 of 15 Page ID #:318



                   1                 VAN LOON’S RESPONSES TO PLAINTIFF’S ALLEGATIONS
                   2               1.        Van Loon admits that Plaintiff purports to bring a Class Action
                   3 Complaint against Van Loon and other defendants. Van Loon denies the remaining
                   4 allegations in Paragraph 1.
                   5               2.        Van Loon admits that Plaintiff filed the instant action. Van Loon denies
                   6 the remaining allegations in Paragraph 2.
                   7               3.        Van Loon admits that Plaintiff purports to paraphrase the FCRA. Van
                   8 Loon lacks sufficient knowledge or information to determine the truth of the
                   9 remaining allegations in Paragraph 3.
                 10                4.        Van Loon denies the allegations in Paragraph 4.
                 11                5.        Van Loon denies the allegations in Paragraph 5.
                 12                6.        Van Loon denies the allegations in Paragraph 6.
                 13                7.        Van Loon denies the allegations in Paragraph 7.
                 14                8.        Van Loon lacks sufficient knowledge or information to determine the
                 15 truth of the allegations in Paragraph 8.
                 16                9.        Van Loon admits the allegations in Paragraph 9.
                 17                10.       Van Loon lacks sufficient knowledge or information to determine the
                 18 truth of the allegations in Paragraph 10.
                 19                11.       Van Loon lacks sufficient knowledge or information to determine the
                 20 truth of the allegations in Paragraph 11.
                 21                12.       Van Loon lacks sufficient knowledge or information to determine the
                 22 truth of the allegations in Paragraph 12.
                 23                13.       Van Loon admits he is a natural person and citizen of the State of
                 24 California who was the Chief Executive Officer of MonsterLoans. Van Loon denies
                 25 the remaining allegations in Paragraph 13.
                 26                14.       Van Loon lacks sufficient knowledge or information to determine the
                 27 truth of the allegations in Paragraph 14.
                 28                15.       Van Loon lacks sufficient knowledge or information to determine the
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   2
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 3 of 15 Page ID #:319



                   1 truth of the allegations in Paragraph 15.
                   2               16.       Van Loon admits this Court has subject matter jurisdiction. Van Loon
                   3 lacks sufficient knowledge or information to determine the truth of the remaining
                   4 allegations in Paragraph 16.
                   5               17.       Van Loon admits this Court has personal jurisdiction over him. Van
                   6 Loon lacks sufficient knowledge or information to determine the truth of Plaintiff’s
                   7 personal jurisdiction allegations as to the other defendants. Van Loon denies the
                   8 remaining allegations in Paragraph 17.
                   9               18.       Van Loon admits venue is proper in this District as to him. Van Loon
                 10 lacks sufficient knowledge or information to determine the truth of Plaintiff’s venue
                 11 allegations as to the other defendants. Van Loon denies the remaining allegations in
                 12 Paragraph 18.
                 13                19.       Van Loon admits the allegations in Paragraph 19, except Van Loon
                 14 denies that MonsterLoans remains in business.
                 15                20.       Van Loon denies the allegations in Paragraph 20.
                 16                21.       Van Loon admits the allegations in Paragraph 21.
                 17                22.       Van Loon denies the allegations in Paragraph 22.
                 18                23.       Van Loon lacks sufficient knowledge or information to determine the
                 19 truth of the remaining allegations in Paragraph 23.
                 20                24.       Van Loon lacks sufficient knowledge or information to determine the
                 21 truth of the allegations in Paragraph 24.
                 22                25.       Van Loon denies the allegations in Paragraph 25.
                 23                26.       Van Loon denies the allegations in Paragraph 26 as to him. Van Loon
                 24 lacks sufficient knowledge or information to determine the truth of the remaining
                 25 allegations in Paragraph 26.
                 26                27.       Van Loon denies the allegations in Paragraph 27 as to him. Van Loon
                 27 lacks sufficient knowledge or information to determine the truth of the remaining
                 28 allegations in Paragraph 27.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  3
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 4 of 15 Page ID #:320



                   1               28.       Van Loon denies the allegations in Paragraph 28 as to him. Van Loon
                   2 lacks sufficient knowledge or information to determine the truth of the remaining
                   3 allegations in Paragraph 28.
                   4               29.       Van Loon denies the allegations in Paragraph 29 as to him. Van Loon
                   5 lacks sufficient knowledge or information to determine the truth of the remaining
                   6 allegations in Paragraph 29.
                   7               30.       Van Loon lacks sufficient knowledge or information to determine the
                   8 truth of the allegations in Paragraph 30.
                   9               31.       Van Loon lacks sufficient knowledge or information to determine the
                 10 truth of the allegations in Paragraph 31.
                 11                32.       Van Loon denies the allegations in Paragraph 32 as to him. Van Loon
                 12 lacks sufficient knowledge or information to determine the truth of the remaining
                 13 allegations in Paragraph 32.
                 14                33.       Van Loon admits MonsterLoans sent LendTech a letter regarding
                 15 originating loans and that letter speaks for itself. Van Loon denies the remaining
                 16 allegations in Paragraph 33.
                 17                34.       Van Loon lacks sufficient knowledge or information to determine the
                 18 truth of the allegations in Paragraph 34.
                 19                35.       Van Loon lacks sufficient knowledge or information to determine the
                 20 truth of the allegations in Paragraph 35.
                 21                36.       Van Loon lacks sufficient knowledge or information to determine the
                 22 truth of the allegations in Paragraph 36.
                 23                37.       Van Loon lacks sufficient knowledge or information to determine the
                 24 truth of the allegations in Paragraph 37.
                 25                38.       Van Loon lacks sufficient knowledge or information to determine the
                 26 truth of the allegations in Paragraph 38.
                 27                39.       Van Loon lacks sufficient knowledge or information to determine the
                 28 truth of the allegations in Paragraph 39.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                 4
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 5 of 15 Page ID #:321



                   1               40.       Van Loon lacks sufficient knowledge or information to determine the
                   2 truth of the allegations in Paragraph 40.
                   3               41.       Van Loon lacks sufficient knowledge or information to determine the
                   4 truth of the allegations in Paragraph 41.
                   5               42.       Van Loon denies the allegations in Paragraph 42 as to him. Van Loon
                   6 lacks sufficient knowledge or information to determine the truth of the remaining
                   7 allegations in Paragraph 42.
                   8               43.       Van Loon lacks sufficient knowledge or information to determine the
                   9 truth of the allegations in Paragraph 43.
                 10                44.       Van Loon lacks sufficient knowledge or information to determine the
                 11 truth of the allegations in Paragraph 44.
                 12                45.       Van Loon lacks sufficient knowledge or information to determine the
                 13 truth of the allegations in Paragraph 45.
                 14                46.       Van Loon denies the allegations in Paragraph 46 as to him. Van Loon
                 15 lacks sufficient knowledge or information to determine the truth of the remaining
                 16 allegations in Paragraph 46.
                 17                47.       Van Loon lacks sufficient knowledge or information to determine the
                 18 truth of the allegations in Paragraph 47 regarding Lend Tech’s incorporation. Van
                 19 Loon denies the remaining allegations in Paragraph 47.
                 20                48.       Van Loon denies the allegations in Paragraph 48.
                 21                49.       Van Loon denies the allegations in Paragraph 49 as to him. Van Loon
                 22 lacks sufficient knowledge or information to determine the truth of the remaining
                 23 allegations in Paragraph 49.
                 24                50.       Van Loon lacks sufficient knowledge or information to determine the
                 25 truth of the allegations in Paragraph 50.
                 26                51.       Van Loon lacks sufficient knowledge or information to determine the
                 27 truth of the allegations in Paragraph 51.
                 28                52.       Van Loon denies the allegations in Paragraph 52 as to him. Van Loon
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  5
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 6 of 15 Page ID #:322



                   1 lacks sufficient knowledge or information to determine the truth of the remaining
                   2 allegations in Paragraph 52.
                   3               53.       Van Loon lacks sufficient knowledge or information to determine the
                   4 truth of the allegations in Paragraph 53.
                   5               54.       Van Loon denies the allegations in Paragraph 54 as to him. Van Loon
                   6 lacks sufficient knowledge or information to determine the truth of the remaining
                   7 allegations in Paragraph 54.
                   8               55.       Van Loon denies the allegations in Paragraph 55 as to him. Van Loon
                   9 lacks sufficient knowledge or information to determine the truth of the remaining
                 10 allegations in Paragraph 55.
                 11                56.       Van Loon denies the allegations in Paragraph 56 as to him. Van Loon
                 12 lacks sufficient knowledge or information to determine the truth of the remaining
                 13 allegations in Paragraph 56.
                 14                57.       Van Loon lacks sufficient knowledge or information to determine the
                 15 truth of the allegations in Paragraph 57.
                 16                58.       Van Loon denies the allegations in Paragraph 58 as to him. Van Loon
                 17 lacks sufficient knowledge or information to determine the truth of the remaining
                 18 allegations in Paragraph 58.
                 19                59.       Van Loon denies the allegations in Paragraph 59 as to him. Van Loon
                 20 lacks sufficient knowledge or information to determine the truth of the remaining
                 21 allegations in Paragraph 59.
                 22                60.       Van Loon denies the allegations in Paragraph 60 as to him. Van Loon
                 23 lacks sufficient knowledge or information to determine the truth of the remaining
                 24 allegations in Paragraph 60.
                 25                61.       Van Loon denies the allegations in Paragraph 61 as to him. Van Loon
                 26 lacks sufficient knowledge or information to determine the truth of the remaining
                 27 allegations in Paragraph 61.
                 28                62.       Van Loon denies the allegations in Paragraph 62 as to him. Van Loon
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                 6
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 7 of 15 Page ID #:323



                   1 lacks sufficient knowledge or information to determine the truth of the remaining
                   2 allegations in Paragraph 62.
                   3               63.       Van Loon denies the allegations in Paragraph 63 as to him. Van Loon
                   4 lacks sufficient knowledge or information to determine the truth of the remaining
                   5 allegations in Paragraph 63.
                   6               64.       Van Loon denies the allegations in Paragraph 64 as to him. Van Loon
                   7 lacks sufficient knowledge or information to determine the truth of the remaining
                   8 allegations in Paragraph 64.
                   9               65.       Van Loon denies the allegations in Paragraph 65 as to him. Van Loon
                 10 lacks sufficient knowledge or information to determine the truth of the remaining
                 11 allegations in Paragraph 65.
                 12                66.       Van Loon denies the allegations in Paragraph 66 as to him. Van Loon
                 13 lacks sufficient knowledge or information to determine the truth of the remaining
                 14 allegations in Paragraph 66.
                 15                67.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                 16 Loon denies the remaining allegations in Paragraph 67.
                 17                68.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                 18 Loon denies the remaining allegations in Paragraph 68.
                 19                69.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                 20 Loon denies the remaining allegations in Paragraph 69.
                 21                70.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                 22 Loon denies the remaining allegations in Paragraph 70.
                 23                71.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                 24 Loon denies the remaining allegations in Paragraph 71.
                 25                72.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                 26 Loon denies the remaining allegations in Paragraph 72.
                 27                73.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                 28 Loon denies the remaining allegations in Paragraph 73.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   7
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 8 of 15 Page ID #:324



                   1               74.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                   2 Loon denies the remaining allegations in Paragraph 74.
                   3               75.       Van Loon admits that Plaintiff seeks to bring a class action lawsuit. Van
                   4 Loon denies the remaining allegations in Paragraph 75.
                   5                                       VAN LOON’S RESPONSES
                   6                                   TO PLAINTIFF’S LEGAL CLAIMS
                   7                                       FIRST CAUSE OF ACTION
                   8               76.       Van Loon refers to Paragraphs 1–75 of this Answer, and by reference
                   9 incorporates the same in response to the allegations in Paragraph 76 of the Complaint.
                 10                77.       Van Loon admits Plaintiff purports to quote the FCRA. Van Loon denies
                 11 the allegations in Paragraph 77 to the extent they inaccurately quote the FCRA.
                 12                78.       Van Loon denies the allegations in Paragraph 78 as to him. Van Loon
                 13 lacks sufficient knowledge or information to determine the truth of the remaining
                 14 allegations in Paragraph 78.
                 15                79.       Van Loon denies the allegations in Paragraph 79 as to him. Van Loon
                 16 lacks sufficient knowledge or information to determine the truth of the remaining
                 17 allegations in Paragraph 79.
                 18                80.       Van Loon lacks sufficient knowledge or information to determine the
                 19 truth of the allegations in Paragraph 80.
                 20                81.       Van Loon denies the allegations in Paragraph 81 as to him. Van Loon
                 21 lacks sufficient knowledge or information to determine the truth of the remaining
                 22 allegations in Paragraph 81.
                 23                82.       Van Loon denies the allegations in Paragraph 82 as to him. Van Loon
                 24 lacks sufficient knowledge or information to determine the truth of the remaining
                 25 allegations in Paragraph 82.
                 26                83.       Van Loon denies the allegations in Paragraph 83 as to him. Van Loon
                 27 lacks sufficient knowledge or information to determine the truth of the remaining
                 28 allegations in Paragraph 83.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   8
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
             Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 9 of 15 Page ID #:325



                   1               84.       Van Loon denies the allegations in Paragraph 84 as to him. Van Loon
                   2 lacks sufficient knowledge or information to determine the truth of the remaining
                   3 allegations in Paragraph 84.
                   4               85.       Van Loon denies the allegations in Paragraph 85 as to him. Van Loon
                   5 lacks sufficient knowledge or information to determine the truth of the remaining
                   6 allegations in Paragraph 85.
                   7               86.       Van Loon denies the allegations in Paragraph 86 as to him. Van Loon
                   8 lacks sufficient knowledge or information to determine the truth of the remaining
                   9 allegations in Paragraph 86.
                 10                87.       Van Loon denies the allegations in Paragraph 87.
                 11                                      SECOND CAUSE OF ACTION
                 12                88.       Van Loon refers to Paragraphs 1–87 of this Answer, and by reference
                 13 incorporates the same in response to the allegations in Paragraph 88 of the Complaint.
                 14                89.       Van Loon denies the allegations in Paragraph 89 as to him. Van Loon
                 15 lacks sufficient knowledge or information to determine the truth of the remaining
                 16 allegations in Paragraph 89.
                 17                90.       Van Loon lacks sufficient knowledge or information to determine the
                 18 truth of the allegations in Paragraph 90.
                 19                91.       Van Loon denies the allegations in Paragraph 91 as to him. Van Loon
                 20 lacks sufficient knowledge or information to determine the truth of the remaining
                 21 allegations in Paragraph 91.
                 22                92.       Van Loon denies the allegations in Paragraph 92 as to him. Van Loon
                 23 lacks sufficient knowledge or information to determine the truth of the remaining
                 24 allegations in Paragraph 92.
                 25                93.       Van Loon denies the allegations in Paragraph 93 as to him. Van Loon
                 26 lacks sufficient knowledge or information to determine the truth of the remaining
                 27 allegations in Paragraph 93.
                 28                94.       Van Loon denies the Prayer for Relief in Paragraphs A through F of the
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  9
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
           Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 10 of 15 Page ID #:326



                   1 Prayer for Relief.
                   2               95.       Except as otherwise admitted herein, Van Loon denies all of the
                   3 allegations of the Complaint.
                   4                                  VAN LOON’S AFFIRMATIVE DEFENSES
                   5                     TO PLAINTIFF’S ALLEGATIONS AND LEGAL CLAIMS.
                   6               Further, as separate Affirmative Defenses to each and every claim for relief in
                   7 Plaintiff’s Complaint, Van Loon is informed and believes, and on such information
                   8 and belief alleges as follows:
                   9                                      FIRST AFFIRMATIVE DEFENSE
                 10                                            (Failure to State a Claim)
                 11                1.        Plaintiff fails to state a claim upon which relief may be granted.
                 12                                     SECOND AFFIRMATIVE DEFENSE
                 13                                               (Lack of Standing)
                 14                2.        Plaintiff does not have standing to assert the claims set forth in the
                 15 Complaint.
                 16                                      THIRD AFFIRMATIVE DEFENSE
                 17                                   (Improper Representative of Putative Class)
                 18                3.        Plaintiff is not a proper representative of the putative class identified in
                 19 the Complaint.
                 20                                     FOURTH AFFIRMATIVE DEFENSE
                 21                      (No Numerosity, Commonality, Typicality or Predominance)
                 22                4.        The putative class fails to satisfy the requirements of numerosity,
                 23 commonality, typicality, and/or predominance.
                 24                                       FIFTH AFFIRMATIVE DEFENSE
                 25                                             (Statute of Limitations)
                 26                5.        Plaintiff’s claims, in whole or in part, are barred by the applicable statute
                 27 of limitations.
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                    10
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
           Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 11 of 15 Page ID #:327



                   1                                   SIXTH AFFIRMATIVE DEFENSE
                   2                                        (Justification and Privilege)
                   3               6.        Van Loon’s acts, omissions, and/or representations are not prohibited by
                   4 appliable state or federal laws.
                   5                                  SEVENTH AFFIRMATIVE DEFENSE
                   6                                      (Protection of Corporate Form)
                   7               7.        Van Loon is not a proper defendant to this action because he is protected
                   8 by the corporate form.
                   9                                   EIGHTH AFFIRMATIVE DEFENSE
                 10                                             (Liability of Others)
                 11                8.        The acts, omissions, and/or representations of the other defendants are
                 12 not properly attributable to Van Loon.
                 13                                    NINTH AFFIRMATIVE DEFENSE
                 14                                                  (Estoppel)
                 15                9.        Subject to reasonable opportunity for investigation and discovery,
                 16 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 17 barred, in whole or in part by, the Doctrine of Estoppel.
                 18                                    TENTH AFFIRMATIVE DEFENSE
                 19                                               (Unclean Hands)
                 20                10.       Subject to reasonable opportunity for investigation and discovery,
                 21 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 22 barred, in whole or in part by, the Doctrine of Unclean Hands.
                 23                                   ELEVENTH AFFIRMATIVE DEFENSE
                 24                                                   (Laches)
                 25                11.       Subject to reasonable opportunity for investigation and discovery,
                 26 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 27 barred, in whole or in part by, the Doctrine of Laches.
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  11
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
           Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 12 of 15 Page ID #:328



                   1                                   TWELFTH AFFIRMATIVE DEFENSE
                   2                                                   (Waiver)
                   3               12.       Subject to reasonable opportunity for investigation and discovery,
                   4 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                   5 barred, in whole or in part by, the Doctrine of Waiver.
                   6                                  THIRTEENTH AFFIRMATIVE DEFENSE
                   7                                              (Adequate Relief)
                   8               13.       Plaintiff has adequate relief at law.
                   9                                  FOURTEENTH AFFIRMATIVE DEFENSE
                 10                                                   (Causation)
                 11                14.       Plaintiff has not incurred any damages and/or any damages were not the
                 12 result of any actions, omissions, and/or representations by Van Loon.
                 13                                   FIFTEENTH AFFIRMATIVE DEFENSE
                 14                                               (Frivolous Claims)
                 15                15.       Plaintiff’s claims are frivolous, groundless, unreasonable, and/or
                 16 meritless.
                 17 / / /
                 18 / / /
                 19 / / /
                 20 / / /
                 21 / / /
                 22 / / /
                 23 / / /
                 24 / / /
                 25 / / /
                 26 / / /
                 27 / / /
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                    12
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
           Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 13 of 15 Page ID #:329



                   1                                  SIXTEENTH AFFIRMATIVE DEFENSE
                   2                                            (Abuse of Process)
                   3               16.       Plaintiff has committed and is continuing to commit an abuse of process.
                   4               17.       Van Loon reserves his right to supplement or amend his affirmative
                   5 defenses.
                   6                                      DEMAND FOR JURY TRIAL
                   7                         Van Loon hereby demands a trial by jury.
                   8 Dated: October 30, 2020                          BREMER WHYTE BROWN & O’MEARA
                                                                      LLP
                   9
                 10
                                                                      By:
                 11                                                         Jeremy S. Johnson
                                                                            Benjamin Price
                 12                                                         Courtney M. Serrato
                                                                            Attorneys for Defendant
                 13                                                         Mikael Van Loon, an individual
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  13
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4839-1347-6304.1
            Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 14 of 15 Page ID #:330



                    1                                          PROOF OF SERVICE
                    2

                    3        I am employed in the County of Orange, State of California. I am over the age
                      of 18 and not a party to the within action. My business address is 20320 S.W. Birch
                    4 Street, Second Floor, Newport Beach, California 92660. My business e-mail address
                      is pcarvalho@bremerwhyte.com.
                    5
                                       On October 30, 2020, I served the within document(s) described as:
                    6
                                    DEFENDANT MIKAEL VAN LOON’S ANSWER TO COMPLAINT
                    7

                    8               on the interested parties in this action as stated on the attached mailing list.
                    9        X      (BY ELECTRONIC SERVICE) Complying with Code of Civil Procedure
                                    § 1010, I caused such document(s) to be Electronically Filed and Served
                  10                through CM/ECF for the above-entitled case. Upon completion of
                                    transmission of said document(s), a filing receipt is issued to the filing party
                  11                acknowledging receipt, filing and service by CM/ECF’s system. A copy of the
                                    CM/ECF filing receipt page will be maintained with the original document(s)
                  12                in our office.
                  13             I certify that I am employed in the office of a member of the bar of this Court
                           at whose direction the service was made.
                  14
                                    Executed on October 30, 2020, at Newport Beach, California.
                  15
                                    I declare under penalty of perjury that the foregoing is true and correct.
                  16

                  17                      Pamela Carvalho
                  18                    (Type or print name)                                 (Signature)

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                          1
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           6835.001 4821-3386-5678.1
            Case 2:20-cv-06587-JVS-ADS Document 46 Filed 10/30/20 Page 15 of 15 Page ID #:331



                    1                                  Erica Reiners, v. Chou team Realty, LLC, et al.
                    2                                        Case No. 2:20-cv-06587-JVS-ADS
                    3 BWB&O CLIENT: Chou Team Realty, LLC dba MonsterLoans, Sean Cowell
                           BWB&O FILE NO.: 6835.001
                    4
                                                                      SERVICE LIST
                    5

                    6       Aaron D. Aftergood                    Taylor T. Smith           Sean P. Burke
                    7       THE AFTERGOOD                         WOODROW &                 Mattingly Burke Cohen &
                            LAW FIRM                              PELUSO, LLC               Biederman LLP
                    8       1880 Century Park East,               3900 East Mexico          155 East Market Street,
                    9       Suite 200                             Avenue, Suite 300         Suite 400
                            Los Angeles, CA 90067                 Denver, Colorado 80210    Indianapolis, IN 46204
                  10

                  11        Tel: (310) 550-5221                   Tel: (720) 907-7628       Tel: (317) 614-7320
                            Fax: (310) 496-2840                   Fax: (303) 927-0809
                  12                                                                     Sean.Burke@mbclaw.co
                            aaron@aftergoodesq.com                tsmith@woodrowpeluso.c m
                  13                                              om
                  14        Attorneys for Plaintiff and Attorneys for Plaintiff and Attorneys for Defendants
                            the Class                   the Class                   Chou Team Realty, LLC,
                  15                                                                Sean Cowell, and Mikael
                                                                                    Van Loon
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                              2
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           6835.001 4821-3386-5678.1
